06/29/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0407
                                   _________________



IN THE MATTER OF:

A.M.G. and S.M.H.,                                                ORDER

             Youths in Need of Care


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heidi Ulbricht, District Judge.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 29 2022